DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-12, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilson, JR (US 2009/0072978, hereinafter “Tilson”) in view of Tuttle (US 2009/0058648).
Regarding claims 1 and 15, Tilson teaches an architectural database tag assembly (100, fig. 1) and method for attaching an architectural tag (406, fig. 4) to a concrete component ([0051]), comprising: the architectural database tag containing 
Tilson further teaches the architectural tag comprises barcode tag storing concrete component information ([0038]) but silent to information about architectural of the building.
However, Tuttle teaches architectural database tag (RFID tag) with data pertaining to the structural (architectural) information of a building that attached to the building ([0025]).
In view of Tuttle’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tilson for the tag to include architecture information of the building as taught by Tuttle so as to provide detail information to the construction worker for future reference. 
Regarding claims 5 and 18, Tilson as modified by Tuttle teaches all subject matter claimed as applied above.  Tilson further teaches wherein the membrane is configured to attach the architectural database tag to the surface of the building via hot-air welding ([0022]).
Regarding claims 6 and 17, Tilson as modified by Tuttle teaches all subject matter claimed as applied above. Tilson further teaches wherein the membrane (102) comprises a cut-out (108, [0019]), and the indicia on the architectural database tag are exposed through the cut-out when the architectural database tag is attached to the 
Regarding claims 7 and 19, Tilson as modified by Tuttle teaches all subject matter claimed as applied above. Tilson further teaches an intermediate member (104, fig. 1), wherein the intermediate member comprises a top surface (top layer of 104), bottom surface (bottom surface of 104), and at least one side surface (side of 104) between the top surface and the bottom surface, the architectural database tag (406) is attached to the top surface (label 406 place behind part of membrane 106 which means the label placed on the top surface of the top layer 104, [0036]) of the intermediate member, and the membrane attaches the bottom surface of the intermediate member to the surface of the intermediate member to the surface of the building (fig. 3).
Regarding claims 8 and 9, Tilson as modified by Tuttle teaches all subject matter claimed as applied above except for the intermediate member is tubular shaped and comprises a central bore extending along an axis of the intermediate member and further limitations as claimed. However, Tilson suggests that the architectural database tag may be circular, oval, square or some other shape ([0020]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the intermediate member is of a tubular shape when the tag is a circular or oval shape.  Moreover, having a central bore and a portion of the membrane extending into the central bore is just a matter of design option to provide attachment means to the building. 
Regarding claim 10, Tilson teaches an architectural database assembly (fig. 1), comprising: a tubular member (fig. 1, [0020]) comprising a central bore (110a and 110b) 
Tilson further teaches the architectural tag comprises barcode tag storing concrete component information ([0038]) but silent to information about architectural of the building.
However, Tuttle teaches architectural database tag (RFID tag) with data pertaining to the structural (architectural) information of a building that attached to the building ([0025]).
In view of Tuttle’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tilson for the tag to include architecture information of the building as taught by Tuttle so as to provide detail information to the construction worker for future reference. 
Regarding claim 11, Tilson as modified by Tuttle teaches all subject matter claimed as applied above.  Tilson further teaches wherein at least a portion of the membrane extends at least partially into the central bore to attach the bottom surface of the intermediate member to the surface of the building (fig. 3).
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilson as modified by Tuttle as applied to claim 1 above, and further in view of Mantese et al. (US 2017/0238070).
Regarding claim 2, Tilson as modified by Tuttle teaches all subject matter claimed as applied above except for the architectural database tag is formed of stainless steel.
However, Mantese teaches tag is formed of stainless steel ([0086]).
In view of Mantese’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tilson and Tuttle by incorporating the teaching as taught by Mantese in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of utilizing an alternative and well-known material for the tag. 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilson as modified by Tuttle as applied to claim 1 above, and further in view of Gentile et al. (US 2013/0299569).
Regarding claim 3, Tilson as modified by Tuttle teaches all subject matter claimed as applied above except for the indicia is a laser-engraved indicia.  

In view of Gentile’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tilson and Tuttle by incorporating the teaching as taught by Gentile since it is just a matter of utilizing an alternative and well-known printing means (engraving) for marking the indicia.
Regarding claim 4, Tilson as modified by Tuttle and Gentile teaches all subject matter claimed as applied above.  Gentile further teaches wherein the laser-engraved indicia comprise a QR-code configured to provide information about the architecture of the building when the QR-code is scanned ([0010] and [0013]).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilson as modified by Tuttle as applied to claim 10 above, and further in view of Mantese and Gentile.
Regarding claim 13, Tilson as modified by Tuttle teaches all subject matter claimed as applied above except for the architectural database tag is formed of stainless steel and the indicia are a laser-engraved indicia.
However, Mantese teaches tag is formed of stainless steel ([0086]).  Moreover, Gentile teaches the indicia are a laser-engraved indicia on a surface of the architectural database tag ([0012]).
In view of Mantese’s and Gentile’s teachings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tilson and Tuttle by incorporating the teaching as taught 
Regarding claim 14, Tilson as modified by Tuttle, Mantese and Gentile teaches all subject matter claimed as applied above.  Gentile further teaches wherein the laser-engraved indicia comprise a QR-code configured to provide information about the architecture of the building when the QR-code is scanned ([0010] and [0013]).
Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilson as modified by Tuttle as applied to claim 15 above, and further in view of Lewis (US 10,667,328).
Regarding claims 16 and 20, Tilson as modified by Tuttle teaches all subject matter claimed as applied above.  Tilson further teaches the tag can be attached to other position and location of the building ([0051]) but silent to the surface is one of a roof as claimed.
However, Lewis teaches tag can be attached to a roof, a chimney of a building (fig. 3B and col. 21, lines 55-64).
In view of Lewis’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tilson and Tuttle by incorporating the teaching as taught by Lewis in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of intended use of the tag at a particular .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Conboy (US 2019/0172161); Tak et al. (US 2010/0045439) and Walch (US 2007/0198231) are cited because they are related to label for attaching to a building.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUYEN K VO/Primary Examiner, Art Unit 2887